OPINION ON REHEARING                                                               FILED
                                                                              Feb 09 2018, 11:08 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                ATTORNEYS FOR APPELLEE
Joel M. Schumm                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                 Attorney General of Indiana
                                                      Ellen H. Meilaender
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

J.R.,                                                          February 9, 2018
Appellant-Respondent,                                          Court of Appeals Case No.
                                                               49A02-1704-JV-754
        v.                                                     Appeal from the Marion Superior
                                                               Court
State of Indiana,                                              The Honorable Marilyn A. Moores,
Appellee-Petitioner                                            Judge
                                                               Trial Court Cause No.
                                                               49D09-1701-JD-70



Baker, Judge.




Court of Appeals of Indiana | Opinion on Rehearing 49A02-1704-JV-754 | February 9, 2018                Page 1 of 3
The State petitions for rehearing following our opinion in which we vacated a

juvenile delinquent’s adjudication for the offense of carrying a handgun without

a license, finding that a juvenile cannot be alleged to have committed this

offense because a juvenile is unable to obtain a handgun license. J.R. v. State, –

N.E.3d –, No. 49A02-1704-JV-754 (Ind. Ct. App. Dec. 8, 2017). We grant the

State’s petition to address the sole issue it raises: that we erred by concluding,

without the benefit of briefing, that a juvenile may not be alleged or adjudicated

delinquent for the offense of carrying a handgun without a license.


The State argues that, by its plain language, Indiana Code section 35-41-2-1(a),

which governs the offense of carrying a handgun without a license,

encompasses juveniles and other classes of people who are prohibited from

legally obtaining a handgun license. The State also argues that the statute

creates a blanket prohibition on carrying a handgun when a person does not

have a license, regardless of why the person does not have a license.


The State fundamentally misunderstands our original decision. In that

decision, we did not consider the statute governing the offense of carrying a

handgun without a license in isolation; rather, we held that the statute generally

governing the offense of carrying a handgun without a license does not apply to

juveniles in light of the statute specifically governing the adjudication of a

juvenile who commits dangerous possession of a firearm. In other words, we

considered the two statutes together and harmonized them. As our Supreme

Court has stated:



Court of Appeals of Indiana | Opinion on Rehearing 49A02-1704-JV-754 | February 9, 2018   Page 2 of 3
        . . . statutes relating to the same general subject matter are in pari
        materia and should be construed together so as to produce a
        harmonious statutory scheme. Accordingly, when one statute
        deals with a subject in general terms and another statute,
        pertaining to the same subject, deals in a more detailed and
        specific manner, then the two should be harmonized if possible.
        If the two statutes present an irreconcilable conflict, however,
        then the more detailed statute will prevail over the less detailed
        statute pertaining to the same subject matter.


Sanders v. State, 466 N.E.2d 424, 428 (Ind. 1984). In this case, there are two

statutes pertaining to the same subject, and the more detailed statute—the

statute governing a juvenile’s dangerous possession of a firearm—prevailed.


Moreover, the State contends on rehearing that every juvenile who possesses a

handgun is necessarily delinquent. See Appellee’s Pet. for Reh. p. 7-8. But that

contention cannot be reconciled with the statute regarding the dangerous

possession of a firearm by a juvenile, which, under certain circumstances,

expressly allows a juvenile to possess a firearm. See Ind. Code § 35-47-10-1

(allowing a juvenile to possess a firearm for a firearms safety course, for practice

for target shooting, and for organized competition, among other activities). We

therefore disagree with the State’s position.


While we grant the State’s petition to address its argument, we deny its request

to alter the analysis and outcome of our original opinion, which remains

unchanged.


Najam, J., and Altice, J., concur.



Court of Appeals of Indiana | Opinion on Rehearing 49A02-1704-JV-754 | February 9, 2018   Page 3 of 3